                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    AARON WILSON,

                    Plaintiff,         Civil No. 17-11597 (NLH/KMW)
         v.                            OPINION

    M & M MANAGEMENT CO. and RED
    WHITE AND BLUE THRIFT STORE,
    INC., 1

                 Defendants.


APPEARANCES:

GRAHAM FAVILLE BAIRD
LAW OFFICES ERIC A. SHORE, P.C.
TWO PENN CENTER
1500 J.F.K. BOULEVARD
SUITE 1240
PHILADELPHIA, PA 19102

     Attorney for Plaintiff Aaron Wilson.

STEVEN GERBER
MARIA TAVANO
OLA AKACHE NUNEZ
SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
155 WILLOWBROOK BOULEVARD
SUITE 300
WAYNE, NJ 07470

     Attorney for Defendant M & M Management Co.




1 It appears the parties concede that suit is only against M & M
Management, Co. d/b/a Red, White, and Blue Thrift Stores, as
Red, White, and Blue Thrift Stores is not a separate entity.
HILLMAN, District Judge

     This is an employment case where Plaintiff Aaron Wilson

claims Defendant M & M Management, Co. took adverse employment

actions against him based on his race and in retaliation for

previous complaints he had made against one of Defendant’s

supervisors.   Presently before the Court is Defendant’s Motion

for Summary Judgment.   For the reasons expressed below, this

Court will grant Defendant’s Motion for Summary Judgment.

                            BACKGROUND

     The Court takes its facts from the parties’ statements of

material facts not in dispute.   The Court will note disputes

where relevant.

     Defendant, M & M Management Company d/b/a Red, White & Blue

Thrift Stores (“M&M”) operates a thrift store in West Berlin,

New Jersey (the “West Berlin Store”).    M&M employs a fleet of

truck drivers to collect donated customers goods for resale.

This is the only source of goods sold in M&M stores.   As such,

the trucking operation is a central part of M&M’s business

model.   M&M has specific employment policies and procedures for

its trucking division and prohibits unlawful discrimination and

retaliation.   This policy and various other procedures and

prohibitions are contained in an employee handbook (the

“Handbook”) that is provided to every employee.




                                 2
       M&M hired Plaintiff as a driver at the West Berlin Store in

October 2013.     Plaintiff received a copy of the Handbook and

signed an acknowledgement stating he had both received and read

it.    The Handbook, under a “Rules of Conduct” heading provides

“some examples of conduct that will result in disciplinary

action or termination of employment” and specifically states it

does not intend this to be “an exhaustive list of all types of

impermissible conduct and performance.”    (Tucker Decl., Ex. A

23.)    According to the Handbook, progressive discipline is

preferred, but not required.

       Generally, Plaintiff’s work as a driver involved receiving

a route of scheduled pick-ups, making each stop, retrieving the

goods from the donors, and then loading and unloading his truck.

During his duties, Plaintiff was subject to multiple instances

of discipline between February 19, 2014 and January 12, 2016.

Plaintiff was written up for the following infractions:

  •    Leaving his truck running and unattended;

  •    Complaining to dispatch about his route and the size of

       items he was told to pick up and then missing a scheduled

       pick-up;

  •    Failing to follow instructions for picking up donations on

       his route; and




                                   3
    •   Repeatedly calling into the main store line, asking for

        help finishing his route, and being insubordinate with a

        supervisor. 2

Plaintiff does not specifically deny the above bases for

disciplinary action.

        Plaintiff denies the following bases for disciplinary

action:

    •   Picking up a UPS delivery of Christmas toys from a donor’s

        home instead of their donation;

    •   Jumping off the loading dock and hurting his knee instead

        of using the safer method he was trained to use;

    •   Disobeying protocol by taking his route sheet out of the

        dispatch office without permission or notice to one of the

        “Head Drivers”; and

    •   Calling into the main store line instead of texting into

        dispatch when he had finished a certain portion of his

        route.

        In opposing these bases for disciplinary action, Plaintiff

cites his deposition where he stated the following:



2 Plaintiff denies this, as stated. But, in his denial, he cites
to no record fact to refute it. The deposition testimony cited
only relates to calling into dispatch rather than texting when
the texting mechanism used was malfunctioning. This is
irrelevant to the separate factual assertion of whether he
called in to (1) ask for help on his route or (2) was
insubordinate to a supervisor.


                                   4
  •   The December 15, 2014 warning concerning the mistaken pick-

      up of Christmas toys from a donor’s home did not occur and

      his signature does not appear on the warning,   (Pl.’s Opp’n

      Br., Ex. B 99:19-101:14);

  •   The February 20, 2015 warning concerning his accident at

      the loading dock is incorrect: he did not jump, but stepped

      down while holding onto the loading dock, (Pl.’s Opp’n Br.,

      Ex. B 105:5-106:19);

  •   The August 6, 2015 warning concerning taking his route

      sheet without permission is incorrect because Plaintiff

      could not have taken his route sheet without knowing which

      one was his – and that was only determined when they were

      handed out (Pl.’s Opp’n Br., Ex. B 103:10-104:13); and

  •   The October 2, 2015 warning concerning calling into

      dispatch rather than texting was incorrect because the

      texting mechanism was malfunctioning, preventing Plaintiff

      from updating dispatch other than by calling, (Pl.’s Opp’n

      Br., Ex. B 120:14-121:24).

      Plaintiff also generally asserts that some of these actions

were taken in retaliation for his complaints or based on his

race, as other employees who were not African-American were

treated differently when it came to discipline.   As is suggested

by Plaintiff’s above opposition, the parties also present facts

concerning the nature of complaints made by Plaintiff.


                                   5
     Plaintiff testified in his deposition that Assistant Store

Manager Scott Fitzpatrick, a white male, called him a “fucking

peon” sometime in 2014.    On a separate occasion in 2014,

Plaintiff also testified that Fitzpatrick “ran up” on him and he

was forced to back up into a coat rack.    Fitzpatrick stared him

down as if he was going to hit him.    It appears Plaintiff had

difficulty articulating what is was about these incidents that

suggested they were racially motivated.    (Pl.’s Opp’n Br., Ex. B

58:20-61:4.)   Although Plaintiff testified in his deposition

that Fitzpatrick targeted African-American drivers with his

inappropriate and unprofessional behavior, Plaintiff did not

provide any specific examples nor did he state this was racially

motivated.   (Pl.’s Opp’n Br., Ex. B 59:20-61:4.)   It appears the

basis for this statement was that the majority of M&M drivers

were African-American or Latino.

     After receiving this treatment at the hands of Fitzpatrick,

Plaintiff complained to Store Manager Dennis Rodriguez.

Rodriguez said he would intercede with Fitzpatrick on

Plaintiff’s behalf and that Plaintiff could bring any complaints

he may have had to him.    Plaintiff also called M&M’s corporate

office and complained about Fitzpatrick’s conduct to National

Supervisor Robert Tucker.    Tucker later visited Plaintiff while

he was out on his route.    Tucker states in a declaration that

Plaintiff never complained to him about Fitzpatrick’s allegedly


                                   6
racially motivated behavior, just about not being able to eat on

the loading dock while others were allowed to smoke.    (Def.’s

Mot. for Summ. J., Decl. of Robert Tucker ¶19.)    Plaintiff

stated in his deposition that he did complain to Tucker about

Fitzpatrick’s behavior and said to him he thought it was

racially motivated.   (Pl.’s Opp’n, Ex. B 126:16-127:21.)

     Finally, Plaintiff called in and complained to M&M’s

corporate office on January 13, 2016 to dispute his January 12,

2016 suspension for excessive calls to dispatch and

insubordination to Rodriguez.   The substance of Plaintiff’s

complaint to corporate on this occasion was not that the

suspension was racially motivated, but that it was incorrect.

     On January 14, 2016, Plaintiff was terminated, according to

Defendant, for excessive infractions.   By Defendant’s count,

Plaintiff had received “eight write-ups, including two

suspensions, in less than two years . . . issued by four

distinct supervisors.”   (Def.’s SOMF ¶ 29.)   According to

Tucker, once he received Plaintiff’s January 13, 2016 complaint

and reviewed Plaintiff’s disciplinary history, he decided along

with CEO Bruce Vincent to terminate Plaintiff and instructed

Rodriguez to do so.   (Def.’s Mot. for Summ. J., Decl. of Robert

Tucker ¶¶ 22-23.)   Plaintiff asserts he was terminated because

of his previous “race discrimination complaint to Bob Tucker.”

(Pl.’s Opp’n SOMF ¶ 29.)


                                 7
     On November 14, 2017, Plaintiff filed this matter before

the Court.    Plaintiff’s Complaint has two counts, one under

Title VII for unlawful employment discrimination on the basis of

race and retaliation and one under the New Jersey Law Against

Discrimination (“NJLAD”) for retaliation and creation of a

hostile work environment.

     On October 26, 2018 Defendant filed a Motion for Summary

Judgment.    Plaintiff filed his opposition on November 19, 2018

and Defendant filed a reply on November 29, 2018.    Defendant’s

Motion for Summary Judgment is therefore ripe for adjudication.

                              ANALYSIS

     A.     Subject Matter Jurisdiction
     This Court has subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1367.

     B.     Motion for Summary Judgment Standard

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.    Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving



                                  8
party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence


                                  9
to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.      Celotex, 477

U.S. at 324.    A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).      For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”    Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.    Anderson, 477 U.S. at 257.

     C.     Defendant’s Motion for Summary Judgment

     Defendant’s Motion for Summary Judgment asserts Plaintiff’s

three claims cannot survive summary judgment.    First, Defendant

argues Plaintiff’s disparate treatment claim fails because

Plaintiff (1) cannot state a prima facie case or, in the

alternative, (2) cannot establish pretext.    Second, Defendant


                                 10
argues Plaintiff’s hostile work environment claim also fails as

a matter of law.     Third, Defendant argues Plaintiff’s

retaliation claim fails as a matter of law.     Plaintiff opposes

Defendant’s Motion for Summary Judgment on all three claims.

This Court will address each in turn.

     Before doing so, this Court notes Plaintiff’s claims are

analyzed in this case under the McDonnell Douglas burden-

shifting framework.    First, a “plaintiff must establish a prima

facie case of discrimination.”    Parikh v. UPS, 491 F. App’x 303,

307 (3d Cir. 2012) (citing McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973)).    Once a plaintiff has established his

prima facie case, the burden shifts to the defendant to provide

a legitimate, non-discriminatory reason for the adverse

employment action.    Under the law,

     [t]he employer satisfies its burden of production by
     introducing evidence which, taken as true, would permit
     the conclusion that there was a nondiscriminatory reason
     for the unfavorable employment decision . . . . The
     employer need not prove that the tendered reason
     actually motivated its behavior, as throughout this
     burden-shifting paradigm the ultimate burden of proving
     intentional discrimination always rests with the
     plaintiff.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994) (emphasis in

original) (citations omitted).

     If the defendant satisfies this burden of production, a

plaintiff must then show that the reason produced was mere




                                  11
pretext for discrimination.   To show pretext, the relevant

standard requires a plaintiff to:

     “demonstrate    such    weaknesses,    implausibilities,
     inconsistencies, incoherencies, or contradictions in the
     employer’s proffered legitimate reasons for its action
     that a reasonable factfinder could rationally find them
     ‘unworthy of credence.’” Fuentes, 32 F.3d at 765. In
     simpler terms, he must show, not merely that the
     employer’s proffered reason was wrong, but that it was
     so plainly wrong that it cannot have been the employer’s
     real reason.

     Keller v. Orix Credit All., 130 F.3d 1101, 1109 (3d Cir.

1997).

     In other words, as the Third Circuit has held:

     to defeat summary judgment when the defendant answers
     the plaintiff’s prima facie case with legitimate, non-
     discriminatory reasons for its action, the plaintiff
     must point to some evidence, direct or circumstantial,
     from which a factfinder could reasonably either (1)
     disbelieve   the   employer’s   articulated   legitimate
     reasons; or (2) believe that an invidious discriminatory
     reason was more likely than not a motivating or
     determinative cause of the employer’s action.

Fuentes, 32 F.3d at 764.   A plaintiff’s evidence must “allow a

factfinder reasonably to infer that each of the employer’s

proffered non-discriminatory reasons . . . was either a post hoc

fabrication or otherwise did not actually motivate the

employment action (that is, the proffered reason is a pretext).”

Id. (citations omitted).   With those standards in mind, this

Court will examine Defendant’s arguments.

         a. Whether Plaintiff’s Disparate Treatment Fails as a
            Matter of Law




                                 12
     Defendant presents two arguments as to why Plaintiff’s

Title VII disparate treatment claim cannot survive summary

judgment.   First, Defendant argues Plaintiff cannot establish a

prima facie case.   Second, Defendant argues Plaintiff cannot

show Defendant’s legitimate, nondiscriminatory reason was mere

pretext.    Plaintiff disagrees.

             i. Whether Plaintiff has Established his Prima Facie
                Case

     Defendant argues Plaintiff has not established his prima

facie case for two reasons.    First, Defendant argues Plaintiff

cannot establish an adverse employment action as to some aspects

of his claim.   Defendant asserts verbal and written warnings

cannot legally give rise to a Title VII claim.    Plaintiff does

not appear to challenge this contention.    Second, Defendant

argues Plaintiff cannot establish an inference of discrimination

as to the remaining aspects of his claim.    Here, Defendant

asserts Plaintiff is wholly unable to establish circumstances

giving rise to even an inference of discrimination.

     To establish a prima facie case under Title VII for

disparate treatment, Plaintiff must show the following: (1) he

“belongs to a protected class”; (2) he “was qualified for the

position”; (3) he “suffered an adverse employment action”; and

(4) “the adverse action occurred under circumstances that give

rise to an inference of discrimination.”    Davis v. City of




                                   13
Newark, 285 F. App’x 899, 903 (3d Cir. 2008) (citing Jones v.

Sch. Dist. of Phila., 198 F.3d 403, 410-12 (3d Cir. 1999)).

Plaintiff must establish these four elements “by a preponderance

of the evidence.”   Ditzel v. Univ. of Med. & Dentistry of N.J.,

962 F. Supp. 595, 602 (D.N.J. 1997).

     Defendant is correct that both verbal and written warnings

are legally insufficient to support a Title VII claim for

disparate treatment.   In order for Plaintiff to establish

specific conduct as “an adverse employment action,” it “must be

‘sufficiently severe as to alter the employee’s compensation,

terms, conditions, or privileges of employment or to deprive or

tend to deprive [him] of employment opportunities or otherwise

adversely affect his . . . status as an employee.’”   Davis, 285

F. App’x at 903 (citing Robinson v. City of Pittsburgh, 120 F.3d

1286, 1296-97 (3d Cir. 1997), abrogated on other grounds by

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006))

(internal quotation marks omitted).

     A “warning which does not result in any material change to

[a p]laintiff’s employment (pay or status) is insufficient to

constitute an adverse employment action.”   Colson v. Cablevision

MFR, Inc., No. 05-cv-5639, 2008 U.S. Dist. LEXIS 18488, at *14

(D.N.J. Mar. 11, 2008) (citing Dooley v. Roche Labs, Inc., No.

04-2276, 2007 U.S. Dist. LEXIS 10467, at *27-28 (D.N.J. Feb. 15,

2007)).   See also Urey v. Grove City Coll., 94 F. App’x 79, 81


                                14
n.2 (3d Cir. 2004) (citing Weston v. Pennsylvania, 251 F.3d 420

(3d Cir. 2001)) (finding “verbal and written warnings” which did

not effect hours worked, type of work, or decrease wages were

legally insufficient to establish an adverse employment action).

To the extent the verbal and written warnings given to Plaintiff

in this case did not negatively affect Plaintiff’s hours worked,

type of work, or wages the Court will dismiss all claims

premised upon them.

     This Court will address the rest of Defendant’s arguments

in the pretext section, as “‘[t]he burden of establishing a

prima facie case of disparate treatment is not onerous’” and

Defendant’s arguments are more appropriate to address at the

pretext stage of the McDonnell Douglas test.   Anderson v.

Wachovia Mortg. Corp., 621 F.3d 261, 270-71 (3d Cir. 2010)

(quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

253 (1981)).   Accordingly, the Court will dismiss those claims

premised on non-adverse actions and address the remaining

disparate treatment claims, those based on Plaintiff’s January

suspension and termination, in the pretext analysis infra.

          ii. Whether Plaintiff has Established Pretext

     Assuming for the sake of argument that Plaintiff has

established his prima facie case, Defendant argues that

Plaintiff has failed to present sufficient evidence of pretext.

Before addressing pretext on the merits, it is important to


                                15
establish Defendant’s legitimate, non-discriminatory reason for

the (1) suspension and (2) termination.

      Defendant asserts the reason for Plaintiff’s suspension was

because he called into dispatch repeatedly, even after being

asked to stop and because he was insubordinate with a superior.

Defendant asserts the reason for Plaintiff’s termination was

because he had received “eight write-ups and two suspensions in

less than two years . . . [which] implicated a myriad of issues,

from straightforward egregious errors, carelessness related to

safety, and insubordinate refusal to follow company protocols.”

(Def.’s Mot. for Summ. J. 13.)   These reasons meet Defendant’s

burden of production and give the Court the proper context in

which to consider the parties pretext arguments.

      To show pretext, the relevant standard requires a plaintiff

to:

      “demonstrate    such    weaknesses,    implausibilities,
      inconsistencies, incoherencies, or contradictions in the
      employer’s proffered legitimate reasons for its action
      that a reasonable factfinder could rationally find them
      ‘unworthy of credence.’” Fuentes, 32 F.3d at 765. In
      simpler terms, he must show, not merely that the
      employer’s proffered reason was wrong, but that it was
      so plainly wrong that it cannot have been the employer’s
      real reason.

      Keller v. Orix Credit All., 130 F.3d 1101, 1109 (3d Cir.

1997).

      In other words, as the Third Circuit has held:




                                 16
     to defeat summary judgment when the defendant answers
     the plaintiff’s prima facie case with legitimate, non-
     discriminatory reasons for its action, the plaintiff
     must point to some evidence, direct or circumstantial,
     from which a factfinder could reasonably either (1)
     disbelieve   the   employer’s   articulated   legitimate
     reasons; or (2) believe that an invidious discriminatory
     reason was more likely than not a motivating or
     determinative cause of the employer’s action.

Fuentes, 32 F.3d at 764.

     This Court must consider Defendant’s argument as to each

the suspension and termination.    As to those, Defendant argues

Plaintiff has not presented any evidence that would support

pretext.   Defendant asserts the only possible evidence Plaintiff

has provided is inadmissible hearsay 3 concerning whether white

drivers received a suspension for engaging in similar conduct.

Defendant also points to the absence in the record of any



3 Generally, the Third Circuit has held that “[h]earsay
statements that would be inadmissible at trial may not be
considered for purposes of summary judgment.” Smith v. City of
Allentown, 589 F.3d 684, 693 (3d Cir. 2009) (citing Shelton v.
Univ. of Med. & Dentistry of N.J., 223 F.3d 220, 223 n.2 (3d
Cir. 2000)). But, even if a statement presented on summary
judgment is considered hearsay, in the Third Circuit “it can be
considered on a motion for summary judgment [if] it is capable
of being admissible at trial.” Petruzzi’s IGA Supermarkets v.
Darling-Delaware Co., 998 F.2d 1224, 1234 n.9 (3d Cir. 1993)
(citing J.F. Feeser, Inc. v. Serv-A-Portion, Inc., 909 F.2d
1524, 1542 (3d Cir. 1990)) (emphasis added). Because these
hearsay statements by Al Joslin and others could be admissible
at trial if the declarant testified as to his or her personal
knowledge, this Court may consider these statements. See id.
(considering hearsay at the summary judgment stage because
“Petruzzi's IGA simply has to produce the Southern Tier
principal to give this testimony”). Regardless, even assuming
the substance of these statements, Plaintiff is unable to show
pretext.


                                  17
comparators with similar disciplinary histories who were treated

more favorably.

     Plaintiff counters by stating “Defendant does not offer

credible evidence to challenge Plaintiff’s testimony that other

drivers were calling into dispatch on the date of Plaintiff’s

suspension and that Plaintiff was suspended while the white

drivers were not.”   (Pl.’s Opp’n Br. 8.)   Plaintiff does not

challenge whether he has presented sufficient evidence to

support a disparate treatment claim based on his termination.

Otherwise, Plaintiff does not dispute that he has not provided

evidence proving pretext for his disparate treatment claim.

Instead, Plaintiff almost exclusively discusses his retaliation

claim.   The Court will consider three categories of evidence:

comparator evidence, actions by Fitzpatrick, and discipline

received by Plaintiff.

                  1. Whether Plaintiff has Presented Legally
                     Sufficient Comparator Evidence

     Plaintiff’s asserts that others similarly situated were

treated differently – i.e., Plaintiff cites comparator evidence

in support of his disparate treatment claim.    Plaintiff has

provided citation to the Court for his comparator evidence

relating to his suspension.   But, Plaintiff has failed to

provide citation to the Court, for comparator evidence relating




                                18
to his termination. 4   It appears the only reference to comparator

evidence is as follows:

     Q. Okay. I think we can move on from Scott for now.
     You said that the other facts that you contend that
     you believe supports your race claim is when you were
     suspended.

          So now we’re talking about January of 2016. This
     was a couple days before you were fired, correct?

     A. Yes.

     Q. You said that there were others that were also
     calling in that were not suspended? Yes?

     A. Yes

     Q. Who were the other folks that you believe were
     doing the same thing you were?

     A. It was Al, Roger.    I don’t know his last name.

     Q. So are you talking about Al Jocelyn [sic] and he
     was the head driver, right?

     A. Yes.

     Q. I’m looking at basically an employee list. I’m not
     pulling up a Roger. Is it possible you’re off about
     that name?

     A. No. I’m correct.

     Q. Anyone else?

     A. I know someone. I can’t remember the person, but
     me and Al was speaking about it on the conversation
     you hear on the phone. He’s the one that brung it up.



4 In Plaintiff’s briefing, Plaintiff cites to “Exhibit A,” which
is his complaint in his action. This Court cannot consider
these citations at the summary judgment stage as these are
allegations, not record evidence. Therefore, Plaintiff has
failed to provide comparator evidence for his disparate
treatment claim relating to his termination.


                                 19
Q. So you believe that your suspension was based
because Al was also calling in and he didn’t get
suspended. Another person Roger who you don’t know
his last name was always calling in and didn’t get
written up or suspended?

A. Yes.

Q. And are you aware of how many times Al Jocelyn
[sic] called in the day you got suspended? Well, let
me put it this way. You were not driving with Al I
assume?

A. No.

Q. Did he tell you how many times he called in?

A. He said he called in a lot of times.    That was the
conversation I recorded.

Q. And he’s the head driver.   You were a driver,
correct?

A. Yes.

Q. So the head driver has other responsibilities that
a driver does not, correct?

A. No. He wasn’t head driver then.     Al wasn’t head
driver at that time.

Q. And you don’t know the substance of his call ins,
correct?

A. I can only go by what he told me.

Q. And what did he tell you?

A. He said he kept calling and doing the same thing I
was doing.

Q. What were you doing?

A. Asking for help. Asking about a stop. Asking
about a zip code. When you’re on the road, there’s
numerous things you’re asking about because GPS don’t
take you exactly where you need to be, so you have to
verify a lot of the stops.



                          20
     Q. And isn’t it true that it was Dennis or D who was
     on the phone with you that day telling you to stop
     calling in and just continue your routes? Don’t call
     in?

     A. Told me stop bitching.

     Q. But it was Dennis who said that?

     A. Yes.

(Pl.’s Opp’n Br., Ex. B 62:4-65:2.)

     Defendant is correct: Plaintiff has not presented

comparator evidence that would support a disparate treatment

claim.      Defendant is correct for two reasons.   First, the

comparator evidence presented by Plaintiff contains insufficient

detail. 5    “To prove disparate treatment, a plaintiff must show

that a comparator employee was similarly situated to him in all

relevant respects.”     Amfosakyi v. Frito Lay, Inc., 496 F. App’x

218, 224 (3d Cir. 2012) (citing Holifield v. Reno, 115 F.3d

1555, 1562 (11th Cir. 1997)).     Plaintiff has presented no

evidence that any of the employees who were treated differently

were similarly situated in any respect, much less any relevant

respect.     In fact, most of the so-called comparators are unnamed

and unknown to Defendant and the Court, and possibly even




5 To be clear, Defendant is not arguing – as Plaintiff believes –
that Plaintiff’s evidence on this point is not credible, but
that assuming its veracity, it is legally insufficient. This
argument is proper on a motion for summary judgment and
Defendant need not present credible evidence to counter
Plaintiff’s evidence, as Plaintiff suggests.


                                   21
Plaintiff.   The Court cannot compare individuals to Plaintiff

that it does not know.

     Second, even assuming that Plaintiff had presented the

evidence necessary for this Court to determine he and his

comparators were sufficiently similar, the conduct of Plaintiff

is admittedly different than that of his comparators.    As the

Third Circuit has stated, “a comparator employee . . . [must be]

similarly situated to [a plaintiff] in all relevant respects . .

. including whether the comparator employee had ‘engaged in

similar conduct without such differentiating or mitigating

circumstances as would distinguish [his] conduct or the

employer’s treatment of [him].’”     Amfosakyi, 496 F. App’x at 224

(citing Holifield, 115 F.3d at 1562; quoting Radue v. Kimberly-

Clark Corp., 219 F.3d 612, 617-18 (7th Cir. 2000)) (emphasis

added).

     While Plaintiff alleges that Al Joslin, another

unidentified driver, Roger, and possibly others, were not given

as severe of discipline for calling into dispatch repeatedly,

Plaintiff fails to allege that these other drivers also (1)

complained about their routes or (2) were insubordinate towards

their supervisor.   The Court cannot infer differing treatment

was based on racial animus when the conduct was different.    In

other words, Plaintiff has not provided comparators where the

only variable that is different is race.    For either of the two


                                22
reasons stated supra, this Court cannot consider comparator

evidence.

       As stated supra, Plaintiff has not provided record citation

to the Court of any comparators related to his termination.

Thus, for the same reasons, this Court is unable to consider

comparator evidence as it relates to Plaintiff’s termination.

Accordingly, this Court will not consider comparator evidence

either for Plaintiff’s suspension or termination.

                   2. Whether Fitzpatrick’s Actions are Legally
                      Supportive of Pretext

       Plaintiff has also cited actions by Fitzpatrick which he

believes were racially motivated.     Those actions include calling

Plaintiff a “fucking peon” and staring down Plaintiff, backing

him into a coat rack, and looking like he was going to punch

him.    Defendant argues these incidents are irrelevant to the

pretext determination because (1) there is no indication these

actions were racially motivated and (2) the actions are

temporally distant and were by an individual who was not a

decisionmaker on the adverse action at issue.

       There are two reasons why these actions do not help to

satisfy Plaintiff’s prima facie case.    First, Plaintiff has not

provided evidence sufficient to show Fitzpatrick’s actions were

racially motivated.    While it is clear – according to both

parties – that Fitzpatrick was unprofessional and even may have




                                 23
disliked Plaintiff, there is no indication in the record that

his dislike of Plaintiff was because of Plaintiff’s race or that

his unprofessional actions were motivated by race.    In fact,

Plaintiff testified in his deposition that Fitzpatrick was a

bully or harassed “[a]lmost everyone.”    (Pl.’s Opp’n Br., Ex. B

59:20-25.)   While it is true that Plaintiff testified the

majority of those harassed were “black or Latino, Mexican,” he

did not state he believed Fitzpatrick harassed them because of

their race, instead saying “I can’t speak for them.”    (Pl.’s

Opp’n Br., Ex. B 60:18-61:4.)    Additionally, while calling

someone a “peon” is undoubtedly rude and hurtful, peon does not

appear to have a racial connotation. 6   The Court cannot find an

inference of discrimination in these actions.

     Second, Fitzpatrick was not involved in Plaintiff’s

suspension or termination. 7   Even assuming that the word peon




6 A review of definitions in the Merriam-Webster dictionary
supports this conclusion. According to Merriam-Webster, a peon
is “a member of the landless laboring class in Spanish America”
or “a person who does hard or boring work for very little money:
a person who is not very important in society or organization.”
Peon, Merriam-Webster.com Dictionary. While the Court notes
historically “peonage” may refer to “[i]llegal and involuntary
servitude in satisfaction of a debt,” in reference to practices
“in Spanish America, and especially in Mexico, and in the
territory of New Mexico,” the word “peonage” was not used in
this case. Peonage, Black’s Law Dictionary (11th ed. 2019).

7 The Court does note, for the record, that Fitzpatrick was
involved in earlier discipline of Plaintiff, but this discipline
is not the subject of Plaintiff’s disparate treatment claim.


                                 24
includes a racial connotation or that Fitzpatrick’s actions were

racially motivated, it does not allow the Court to infer

discrimination here.   As has long been the case in the Third

Circuit, “[s]tray remarks by non-decisionmakers or by

decisionmakers unrelated to the decision process are rarely

given great weight, particularly if they were made temporally

remote from the date of decision.”   Ezold v. Wolf, Block, Schorr

& Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992).   There is no

indication in the record that Fitzpatrick was involved in either

Plaintiff’s suspension or termination decisions.

     Additionally, these actions occurred around two years

before Plaintiff’s complained of suspension and termination.

Fitzpatrick’s actions are legally insufficient to support

pretext.   Id. at 547 (“If we were to hold that several stray

remarks by a nondecisionmaker over a period of five years, while

inappropriate, were sufficient to prove that Wolf's associate

evaluation and partnership admission process were so infected

with discriminatory bias that such bias more likely motivated

Wolf's promotion decision than its articulated legitimate

reason, we would spill across the limits of Title VII.”).

     The Court therefore finds Fitzpatrick’s actions are legally

insufficient to be considered for purposes of pretext.

                  3. Whether Plaintiff’s Disputes as to the
                     Correctness of Some Disciplinary Actions is
                     Legally Supportive of Pretext


                                25
     Finally, the Court will consider whether any of the

arguments made by Plaintiff concerning the disciplinary actions

may be supportive of pretext.    Plaintiff makes three arguments:

(1) the write-ups were for de minimis infractions, (2) Rodriguez

testified he sometimes struggled to meet the pickup schedule,

and (3) Rodriguez thought one write-up should have been

designated a “policy violation” rather than a “misconduct.” 8

Defendant argues that either Plaintiff’s arguments are

unsupported by record evidence or are legally irrelevant.

     The Court agrees with Defendant.    Plaintiff’s assertion

that these were “de minimis infractions” is based on an

allegation in his complaint.    The Court cannot consider

allegations at the motion for summary judgment stage but may

only rely upon evidence of record.    There is nothing in the

record here which Plaintiff points to that supports his

assertion that some write-ups were for de minimis infractions.

     Moreover, this type of argument is legally irrelevant.      As

the Third Circuit has routinely held, a “plaintiff cannot simply

show that the employer’s decision was wrong or mistaken, since

the factual dispute at issue is whether discriminatory animus

motivated the employer, not whether the employer is wise,


8 Although Plaintiff does not make these arguments specifically
concerning the disparate treatment claim – instead asserting
these arguments in support of his retaliation claim – the Court
will consider them for the disparate treatment claim as well.


                                 26
shrewd, prudent, or competent.”    Fuentes, 32 F.3d at 765.   It is

not for this Court to second-guess an employer’s decision as to

whether an infraction is serious or minor.    The Court will not

consider Plaintiff’s argument concerning the severity of his

infractions.

     Whether another employee struggled to meet the demands of

the job is also not legally relevant to the question of whether

Plaintiff’s suspension or termination is unworthy of credence.

The Court views this as another attempt at asserting a

comparator argument.    Again, however, Plaintiff has failed to

provide sufficient evidence for the Court to make a

determination that the driver, Rodriguez, or the conduct was

sufficiently similar to allow comparison.

     Finally, whether the February 2015 warning was categorized

correctly is of no moment.    The testimony of Rodriguez was that

he agreed with the substance of the write-up but disagreed with

its categorization.    Plaintiff does not state that this

miscategorization led to improper discipline, future improper

discipline, or had any bearing on the termination decision.

Moreover, it does not bear on the question of whether the reason

presented by Defendant for Plaintiff’s suspension and

termination was unworthy of credence – nor does it show that

either of these actions were taken for a discriminatory reason.




                                  27
AS with Plaintiff’s other two reasons, this is legally

irrelevant to the pretext determination.

     Finally, the Court notes that Plaintiff disputes the

factual bases of some, but not all, of the discipline he

received.    Plaintiff presents no argument in his briefing as to

why this is relevant to his case.     The Court finds this argument

is also legally irrelevant, in this case, to the pretext

analysis.    Even assuming Plaintiff did not commit the four

infractions he cites, Plaintiff committed four other

infractions.   Plaintiff cites to nothing in the record which

would suggest it would be improper for Defendant to have

suspended or terminated him for any of the other four

infractions which he does not contest.

     Plaintiff provides no indication of whether the

decisionmakers in this case even knew whether the basis for the

contested infractions were incorrect.    It is not enough to say

the decision to terminate was based on erroneous discipline,

Plaintiff must at least show that the decisionmakers knew it was

erroneous.   This would go some way towards showing the reason

given for Plaintiff’s termination was pretextual.    Plaintiff has

given no indication whether that was the case here.

     Taken together, the Court finds no reasonable jury would

either (1) disbelieve Defendant’s articulated legitimate reasons

for suspension and termination of Plaintiff; or (2) believe that


                                 28
an invidious discriminatory reason was more likely than not a

motivating or determinative cause of Plaintiff’s suspension or

termination.   Accordingly, this Court will dismiss Plaintiff’s

Title VII claims in their entirety.

        b. Whether Plaintiff’s Hostile Work Environment Claim
           Fails as a Matter of Law

     Defendant reads Plaintiff’s Complaint to include a hostile

work environment claim in Count II.    This has been asserted

under the NJLAD only.    Defendant argues Fitzpatrick’s actions –

the only basis for a hostile work environment claim – was

neither racially motivated nor sufficiently frequent or severe

to allow this claim to proceed past summary judgment.    Plaintiff

does not oppose Defendant’s argument in any way, which suggests

to this Court that Plaintiff has abandoned any hostile work

environment claim. 9   In the interest of completeness, the Court

will address Defendant’s arguments on this point.

     As cited by the Third Circuit:

     “When a black plaintiff alleges racial harassment under
     the LAD, she must demonstrate that the defendant’s
     ‘conduct (1) would not have occurred but for the
     employee’s [race]; and [the conduct] was (2) severe or
     pervasive enough to make a (3) reasonable [African
     American] believe that (4) the conditions of employment




9 For the record, the Court notes Plaintiff’s Complaint states:
“Defendant also created and fostered a hostile work environment
as set forth above” under Count II. (Pl.’s Compl. ¶ 44.) This
appears to be Plaintiff’s attempt to state a hostile work
environment claim.


                                 29
     are altered and the working environment is hostile or
     abusive.’”

Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005)

(quoting Taylor v. Metzger, 706 A.2d 685, 688-89 (N.J. 1998))

(alterations in original) (finding the Title VII and NJLAD

hostile work environment claims are “strikingly similar”). 10

     As discussed supra, Plaintiff has not provided record

evidence which supports the assertion that Fitzpatrick’s actions

were racially motivated.   See Oguejiofo v. Bank of Tokyo

Mitsubishi UFJ LTD, 704 F. App’x 164, 170-71 (3d Cir. 2017)

(finding behavior such as “yelling, intimidation, [and]

mistreatment” is insufficient to state a hostile work

environment claim unless the actions are racially motivated).

Without such evidence, Plaintiff’s hostile work environment

claim may not proceed past summary judgment because Plaintiff

has failed to provide evidence concerning the first element.

     Even assuming, solely for the sake of argument, that

Fitzpatrick’s actions were racially motivated, the Court

additionally finds they were not of the severity or

pervasiveness required to support a hostile work environment

claim.   Generally, “‘offhanded comments, and isolated incidents

(unless extremely serious)’ are not sufficient to sustain a



10In other words, even if the hostile work environment claim was
asserted under Title VII, the Court would arrive at the same
result.


                                30
hostile work environment claim.”       Caver, 420 F.3d at 262

(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998)).   Fitzpatrick’s conduct, as it related to Plaintiff, was

both limited and isolated.

     Defendant’s citation to Henson v. U.S. Foodservice, Inc.

shows how even repeated, racially motivated, and seemingly

severe conduct may not rise to the level necessary to support a

NJLAD hostile work environment claim.       588 F. App’x 121 (3d Cir.

2014).   There, one of the defendant’s employees “often made

offensive comments while [the plaintiff] and other African-

American employees ate lunch together in the break room,”

including “if they were eating chicken and grape soda, joke[s]

about African-Americans’ genital sizes and watching basketball .

. . [and calling the plaintiff’s] lunch break the ‘BET lunch.’”

Id. at 123-24.   Even considering these “offensive remarks” the

Third Circuit found “these remarks alone were insufficient to

create a hostile work environment . . . [because] the[] comments

were [not] so severe and pervasive that a reasonable person in

[plaintiff’s] position would believe that the conditions of his

employment were altered.”    Id. at 127.

     The conduct here does not rise to the level found in Henson

where the Third Circuit affirmed the dismissal of the NJLAD

hostile work environment claim.    Fitzpatrick’s conduct was

limited to one comment and one incident.       While, like the Third


                                  31
Circuit in Henson, the Court does not condone Fitzpatrick’s

behavior, it cannot allow a NJLAD hostile work environment claim

to proceed on these grounds.    The conduct was neither severe nor

pervasive enough.    Accordingly, to the extent it was asserted,

this Court will dismiss Plaintiff’s NJLAD hostile work

environment claim.

        c. Whether Plaintiff’s Retaliation Claim Fails as a
           Matter of Law

     Defendant asserts that Plaintiff’s retaliation claim must

be dismissed as it fails as a matter of law.    The Court notes

for clarity that Plaintiff’s Complaint only alleges retaliation

as it relates to his termination, not to previous disciplinary

matters. 11   Defendant argues dismissal is appropriate because

either Plaintiff has failed to show his prima facie case or

because Plaintiff has failed to show pretext.    Defendant asserts

Plaintiff has not shown a prima facie case because the only

protected activity occurred in 2014 and Plaintiff has not

provided record evidence showing protected activity within a

time period that would allow this Court to infer causation.




11It appears in his briefing Plaintiff asserts the retaliatory
conduct also included disciplinary action that was taken
previous to his termination. The Court will not consider these
assertions in analyzing Plaintiff’s retaliation claim, as
Plaintiff’s Complaint is clear in stating the adverse action the
retaliation claim is based on is his termination. (Pl.’s Compl.
¶¶ 38, 43.) Plaintiff’s disparate treatment claim, on the other
hand, is based on both the suspension and termination.


                                  32
Assuming Plaintiff has met his prima facie case, Defendant

asserts Plaintiff has provided no other facts which could

support a finding of pretext.

     Plaintiff argues strenuously that his termination was based

on retaliation for his complaints to Defendant concerning his

treatment by Fitzpatrick and his suspension for his actions on

January 12, 2016.   As with Plaintiff’s disparate treatment

claim, there is an evidentiary issue.    While Plaintiff does cite

a portion of his deposition to show that he complained to Tucker

about Fitzgerald’s actions sometime in early 2014, Plaintiff

does not provide a record citation to show he complained of

racial discrimination in January 2016.   As stated previously,

the Court may only consider record evidence, not allegations

from a complaint.   As a result, this Court may only consider the

protected activity that occurred sometime in 2014. 12

     Generally, courts in this District have found that

retaliation under Title VII and NJLAD does not require separate

analysis.

     To make out a prima facie claim for unlawful retaliation
     under Title VII and the NJLAD, a plaintiff must produce
     evidence that: (1) she engaged in activity protected by
     Title VII and the NJLAD; (2) her employer took an adverse
     employment   action   against   her   either   after   or
     contemporaneous with her protected activity; and (3) a

12For the record, the Court notes Defendant disputes Plaintiff
complained of racial discrimination in 2014, but the Court
assumes the veracity of Plaintiff’s assertion for purposes of
deciding this motion.


                                33
     causal connection exists between that adverse employment
     action and her protected activity.

Hargrave v. County of Atlantic, 262 F. Supp. 2d 393, 423 (D.N.J.

2003) (citing Abramson v. William Patterson Coll., 260 F.3d 265,

286 (3d Cir. 2001); Craig v. Suburban Cablevision, Inc., 660

A.2d 505, 508 (1995)).   As with Plaintiff’s disparate treatment

claim, the Court finds it more appropriate to consider

Defendant’s causation argument in the pretext analysis.   See

Abramson, 260 F.3d at 289 (finding a “broad array” of

circumstantial evidence may satisfy the causation prong of the

prima facie case).   Thus, this Court will engage in the familiar

McDonnell Douglas burden-shifting framework.   See Jorrin v.

Lidestri Foods, Inc., No. 11-2064 (NLH/AMD), 2013 U.S. Dist.

LEXIS 44475, at *36-46 (D.N.J. Mar. 28, 2013) (applying burden-

shifting to retaliation claims).

     Defendant relies upon the same legitimate, non-

discriminatory reason for termination as the Court noted supra:

Defendant asserts the reason for Plaintiff’s termination was

because he had received “eight write-ups and two suspensions in

less than two years . . . [which] implicated a myriad of issues,

from straightforward egregious errors, carelessness related to

safety, and insubordinate refusal to follow company protocols.”

(Def.’s Mot. for Summ. J. 13.)   The Court finds, as it did

supra, that Defendant has met its burden of production.




                                 34
Therefore, the Court must turn back to Plaintiff to determine

whether this reason was mere pretext.

     Plaintiff’s pretext argument, as stated by Plaintiff, is

that “there is record evidence proffered by Plaintiff showing

that the termination of Plaintiff was pre-textual and

illegitimate.”   (Pl.’s Opp’n Br. 13.)   The evidence to which

Plaintiff is referring is unclear, as Plaintiff does not

thereafter cite record evidence.     The only other arguments the

Court can discern from Plaintiff’s briefing is that (1) temporal

proximity existed between Plaintiff’s call to Tucker in January

2016 and his termination, (2) a comment from Rodriguez that

Plaintiff’s termination came from corporate, (3) the write-ups

were for de minimis infractions, (4) Rodriguez testified he

sometimes struggled to meet the pickup schedule, and (5)

Rodriguez thought one write-up should have been designated a

“policy violation” rather than a “misconduct.”

     The third, fourth, and fifth arguments were discussed and

found irrelevant to a determination of pretext, supra.    The

Court relies on the reasoning discussed therein.    The first

argument was also discussed and found inapposite, supra.    Since

this argument does not rely on record evidence, it cannot be

considered by the Court.   That leaves the Court with the second

argument.




                                35
     Whether Plaintiff’s termination came from corporate or from

the West Berlin store does not bear on whether retaliation

occurred.   The only possible bearing it may have on the issue of

pretext is whether the termination was in response to

Plaintiff’s complaint concerning Fitzpatrick years earlier.

But, that complaint – standing alone - is too temporally distant

to support an inference of causation, much less a finding of

pretext.    LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d

217, 233 (3d Cir. 2007) (“Although there is no bright line rule

as to what constitutes unduly suggestive temporal proximity, a

gap of three months between the protected activity and the

adverse action, without more, cannot create an inference of

causation and defeat summary judgment.” (citations omitted)).

Therefore, the timing between Plaintiff’s complaint and his

termination is insufficient, without more, to support pretext

here.

     Accordingly, this Court finds Plaintiff has failed to

produce record evidence which may support pretext for his

retaliation claim.    Without a showing of pretext, this Court

cannot allow these retaliation claims to proceed, whether under

Title VII or NJLAD.    These claims will be dismissed.




                                 36
                           CONCLUSION

     Based on the foregoing analysis, Defendant’s Motion for

Summary Judgment will be granted.   This case will be dismissed

in its entirety.

     An appropriate Order will be entered.



Date: June 27, 2019                  s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               37
